

NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
HANDHELD ENTERTAINMENT, INC.
 
SECURED CONVERTIBLE DEBENTURE
 
Issuance Date: October 31, 2007
Original Principal Amount: $23,000,000.00
No. ZVUE-1-1
 



FOR VALUE RECEIVED, HANDHELD ENTERTAINMENT, INC., a Delaware corporation (the
"Company"), hereby promises to pay to the order of YA GLOBAL INVESTMENTS, L.P.
or registered assigns (the "Holder") the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), on any Installment Date with respect to the
Installment Amount due on such Installment Date (each, as defined herein),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable, whether upon an
Interest Date (as defined below), any Installment Date or the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof). This Secured Convertible Debenture (including all
Secured Convertible Debentures issued in exchange, transfer or replacement
hereof, this "Debenture") is one of an issue of Secured Convertible Debentures
issued pursuant to the Securities Purchase Agreement (collectively, the
"Debentures" and such other Senior Convertible Debentures, the "Other
Debentures"). Certain capitalized terms used herein are defined in Section 18.
 
(1) GENERAL TERMS
 
(a) Payment of Principal. On each Installment Date, the Company shall pay to the
Holder an amount equal to the Installment Amount due on such Installment Date in
accordance with Section 3. On the Maturity Date, the Company shall pay to the
Holder an amount in cash or stock, at the Company’s option (provided that the
Equity Conditions are then satisfied and the Installment Volume Limitation is
not exceeded), representing all outstanding Principal and accrued and unpaid
Interest. The "Maturity Date" shall be October 31, 2010, as may be extended at
the option of the Holder (i) in the event that, and for so long as, an Event of
Default (as defined below) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default. Other than as specifically permitted by this
Debenture, the Company may not prepay or redeem any portion of the outstanding
Principal without the prior written consent of the Holder.
 

--------------------------------------------------------------------------------


 
(b) Interest. Interest shall accrue on the outstanding principal balance hereof
at an annual rate equal to seven and one half percent (7.50%) (“Interest Rate”).
Interest shall be calculated on the basis of a 365-day year and the actual
number of days elapsed, to the extent permitted by applicable law. Accrued and
unpaid Interest hereunder shall be paid on each Installment Date and on the
Maturity Date (or sooner as provided herein) to the Holder or its assignee in
whose name this Debenture is registered on the records of the Company regarding
registration and transfers of Debentures at the option of the Company in cash,
or, provided that the Equity Conditions are then satisfied converted into Common
Stock at the Company Conversion Price as of the Trading Day immediately prior to
the date paid.
 
(c) Security. The Debenture is secured by a security interest in all of the
assets of the Company and of each of the Company's subsidiaries as evidenced by
the security agreement and the patent security agreement, each of even date
herewith (collectively, the “Security Documents”).
 
(2) EVENTS OF DEFAULT.
 
(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
 
(i) the Company's failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Debenture (including,
without limitation, the Company's failure to pay any Installment Amount or
amounts hereunder) or any other Transaction Document;
 
(ii) The Company or any subsidiary of the Company shall commence, or there shall
be commenced against the Company or any subsidiary of the Company under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any subsidiary of the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;
 
2

--------------------------------------------------------------------------------


 
(iii) The Company or any subsidiary of the Company shall default in any of its
obligations under any other debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $250,000 (other than the Company’s agreements with Eastech
Manufacturing), whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;
 
(iv) If the Common Stock is quoted or listed for trading on any of the following
and it ceases to be so quoted or listed for trading and shall not again be
quoted or listed for trading on any Primary Market within five (5) Trading Days
of such delisting: (a) the American Stock Exchange, (b) New York Stock Exchange,
(c) the NASDAQ Global Market, (d) the NASDAQ Capital Market, or (e) the NASDAQ
OTC Bulletin Board (“OTCBB”) (each, a “Primary Market”);
 
(v) The Company or any subsidiary of the Company shall be a party to any Change
of Control Transaction (as defined herein) unless in connection with such Change
of Control Transaction this Debenture is retired;
 
(vi) The Company shall fail to file the Underlying Shares Registration Statement
with the Commission, or the Underlying Shares Registration Statement shall not
have been declared effective by the Commission, in each case in accordance with
the terms of the Registration Rights Agreement (“Registration Rights Agreement”)
dated as of the date hereof among the Company and YA Global Investments, LP, or,
while the Underlying Shares Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the Underlying Shares Registration Statement lapses for any
reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Holder for sale of the Holder’s Registrable Securities (as
defined in the Registration Rights Agreement) which, as of any applicable date,
shall then have been required to be registered in accordance with the terms of
the Registration Rights Agreement, and such lapse or unavailability continues
for a period of more than ten (10) consecutive Trading Days or for more than an
aggregate of twenty (20) Trading Days (which need not be consecutive) in any
365-calendar-day period;
 
3

--------------------------------------------------------------------------------


 
(vii) the Company's (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within seven (7) Business Days after
the applicable Conversion Failure or (B) notice, written or oral, to any holder
of the Debentures, including by way of public announcement, at any time, of its
intention not to comply with a request for conversion of any Debentures into
shares of Common Stock that is tendered in accordance with the provisions of the
Debentures, other than pursuant to Section 4(c);
 
(viii) The Company shall fail for any reason to deliver the payment in cash
pursuant to a Buy-In (as defined herein) within seven (7) Business Days after
such payment is due;
 
(ix) The Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any breach or default of any
provision of this Debenture (except as may be covered by Section 2(a)(i) through
2(a)(vii) hereof) or any Transaction Document (as defined in Section 18),
including, without limitation, Section 4 of the Securities Purchase Agreement,
which is not cured within the time prescribed, provided that, if no time is
prescribed, then such failure, breach or default, if not involving a payment or
conversion of Debentures, shall not constitute an Event of Default if cured
within seven (7) Business Days of notice delivered by Holder to the Company of
the existence of such failure, breach or default;
 
(x) The Company or any of its current senior executive officers or directors
shall be indicted, convicted or have a judgment entered against it (including in
a settled action) for any intentional or willful violation of federal securities
laws, including without limitation, in any administrative proceeding or Federal
District Court action brought by the Commission or applicable criminal
authorities; or
 
(xi) any Event of Default (as defined in the Other Debentures) occurs with
respect to any Other Debentures.
 
(b) During the time that any portion of this Debenture is outstanding, if any
Event of Default has occurred and is continuing (a “Default”), then the Holder,
at its option, may accelerate the Debenture by providing five (5) Business days
advanced written Notice to the Company, after which the full unpaid Principal
amount of this Debenture, together with interest and other amounts owing in
respect thereof, to the date of acceleration shall become due and payable;
provided however, the Holder may request (but shall have no obligation to
request) payment of such amounts in Common Stock of the Company. Furthermore, in
addition to any other remedies, the Holder shall have the right (but not the
obligation) to convert this Debenture at any time after (x) a Default or (y) the
Maturity Date at the Default Conversion Price. Except as otherwise set forth in
this Debenture, the Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, (other than required
notice of conversion) and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to or following payment
hereunder. No such rescission or annulment shall affect any subsequent Event of
Default or impair any right consequent thereon.
 
4

--------------------------------------------------------------------------------


 
(3) COMPANY INSTALLMENT CONVERSION OR REDEMPTION.
 
(a) General. On each applicable Installment Date or Additional Installment Date,
the Company shall pay to the Holder of this Debenture the Installment Amount or
Additional Installment Amount due on such date by converting such Installment
Amount or Additional Installment Amount into shares of Common Stock of the
Company, provided that there is not then an Equity Conditions Failure, in
accordance with this Section 3 (a "Company Conversion"); provided, however, that
the Company may, at its option following notice to the Holder, redeem such
Installment Amount or Additional Installment Amount in whole or in part (a
"Company Redemption") or by any combination of a Company Conversion and a
Company Redemption so long as all of the outstanding applicable Installment
Amount or Additional Installment Amount shall be converted and/or redeemed by
the Company on the applicable Installment Date or Additional Installment Date,
subject to the provisions of this Section 3. On or prior to the date which is
the third (3rd) Trading Day prior to each Installment Date or Additional
Installment Date (each, an "Installment Notice Due Date"), the Company shall
deliver written notice (each, a "Company Installment Notice"), to the Holder
which Company Installment Notice shall (i) either (A) confirm that the
applicable Installment Amount or Additional Installment Amount of the Holder’s
Debenture shall be converted in whole pursuant to a Company Conversion or (B)
(1) state that the Company elects to redeem, or is required to redeem in
accordance with the provisions of the Debenture, in whole or in part, the
applicable Installment Amount or Additional Installment Amount pursuant to a
Company Redemption and (2) specify the portion (including Interest) which the
Company elects or is required to redeem pursuant to a Company Redemption (such
amount to be redeemed, the "Company Redemption Amount") and the portion
(including Interest), if any, that the Company elects to convert pursuant to a
Company Conversion (such amount a "Company Conversion Amount") which amounts
when added together, must equal the applicable Installment Amount or Additional
Installment Amount and (ii) if the Installment Amount or Additional Installment
Amount is to be paid, in whole or in part, pursuant to a Company Conversion,
certify that there is not then an Equity Conditions Failure as of the date of
the Company Installment Notice. Each Company Installment Notice shall be
irrevocable. If the Company does not timely deliver a Company Installment Notice
in accordance with this Section 3, then the Company shall be deemed to have
delivered an irrevocable Company Installment Notice confirming a Company
Conversion and shall be deemed to have certified that there is not then an
Equity Conditions Failure in connection with any such conversion. The Company
Conversion Amount (whether set forth in the Company Installment Notice or by
operation of this Section 3) shall be converted in accordance with Section 3(b)
and 3(d) and the Company Redemption Amount shall be paid in accordance with
Section 3(c).
 
(b) Mechanics of Company Conversion. Subject to Section 3(d), if the Company
delivers a Company Installment Notice and elects, or is deemed to have elected,
in whole or in part, a Company Conversion in accordance with Section 3(a), then
the applicable Company Conversion Amount, if any, which remains outstanding as
of the applicable Installment Date shall be converted as of the applicable
Installment Date by converting on such Installment Date such Company Conversion
Amount at the Company Conversion Price; provided that the Equity Conditions are
then satisfied (or waived in writing by the Holder) on such Installment Date and
the Installment Volume Limitation is not exceeded (unless waived in writing by
the Holder). The Company shall deliver the shares of Common stock pursuant to
such Company Conversion in accordance with the mechanics of conversion set forth
in Section 4(b)(1) and the net share settlement mechanics set forth in Section
3(d). If the Equity Conditions are not satisfied (unless waived in writing by
the Holder) on such Installment Date or the Installment Volume Limitation is
exceeded, then at the option of the Holder designated in writing to the Company,
the Holder may require the Company to do any one or more of the following (and
upon taking any such action any Company Event of Default shall be deemed cured):
(i) the Company shall redeem all or any part of the unconverted Company
Conversion Amount designated by the Holder (such designated amount is referred
to as the "Unconverted Redemption Amount") and the Company shall pay to the
Holder within three (3) Business Days of such Installment Date, by wire transfer
of immediately available funds, an amount in cash equal to such Unconverted
Redemption Amount, and/or (ii) the Company Conversion shall be null and void
with respect to all or any part of the unconverted Company Conversion Amount
designated by the Holder and the Holder shall be entitled to all the rights of a
holder of this Debenture with respect to such designated amount of the Company
Conversion Amount; provided, however, that the Conversion Price for such
unconverted Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (A) the Company Conversion Price as in effect on the date on which the
Holder voided the Company Conversion and (B) the Company Conversion Price as in
effect on the date on which the Holder delivers a Conversion Notice relating
thereto. If the Company fails to redeem any Unconverted Redemption Amount by the
third (3rd) Business Day following the applicable Installment Date, then the
Holder shall have all rights under this Debenture (including, without
limitation, such failure constituting an Event of Default). Notwithstanding
anything to the contrary in this Section 3(b), but subject to Section 4(c)(i),
until the Company delivers Common Stock representing the Company Conversion
Amount to the Holder, the Company Conversion Amount may be converted by the
Holder into Common Stock pursuant to Section 4. In the event that the Holder
elects to convert the Company Conversion Amount prior to the applicable
Installment Date as set forth in the immediately preceding sentence, the Company
Conversion Amount so converted shall be deducted from the Installment Amount
relating to the applicable Installment Date to the extent provided in Section
18.
 
5

--------------------------------------------------------------------------------


 
(c) Mechanics of Company Redemption. If the Company elects a Company Redemption,
in whole or in part, in accordance with Section 3(a), then the Company
Redemption Amount, if any, which is to be paid to the Holder on the applicable
Installment Date shall be redeemed by the Company on such Installment Date, and
the Company shall pay to the Holder on such Installment Date, by wire transfer
of immediately available funds, in an amount in cash (the "Company Installment
Redemption Price") equal to the Principal portion of the Company Redemption
Amount, plus the Redemption Premium associated with such Principal portion, plus
accrued and unpaid Interest, which the Company has elected to redeem in cash. If
the Company fails to redeem the Company Redemption Amount on the applicable
Installment Date by payment of the Company Installment Redemption Price on such
date, then at the option of the Holder designated in writing to the Company (any
such designation, "Conversion Notice" for purposes of this Debenture), the
Holder may require the Company to convert all or any part of the Company
Redemption Amount into shares of Common Stock of the Company at the Company
Conversion Price. Conversions required by this Section 3(c) shall be made in
accordance with the provisions of Section 4(b). Notwithstanding anything to the
contrary in this Section 3(c), but subject to Section 4(c)(i), until the Company
Installment Redemption Price (together with any interest thereon) is paid in
full, the Company Redemption Amount unpaid (together with any interest thereon)
may be converted, in whole or in part, by the Holder into Common Stock pursuant
to Section 4. In the event the Holder elects to convert all or any portion of
the Company Redemption Amount prior to the applicable Installment Date as set
forth in the immediately preceding sentence, the Company Redemption Amount so
converted shall be deducted from the Installment Amount relating to the
applicable Installment Date to the extent provided in Section 18.
 
6

--------------------------------------------------------------------------------


 
(d) Intentionally omitted.
 
(e) Deferred Installment Amount. Notwithstanding any provision of this Section 3
to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company at least two (2) Trading Days prior to
any Installment Notice Due Date electing to have the payment of all or any
portion of an Installment Amount payable on the next Installment Date deferred
to the Maturity Date. Any amount deferred to the Maturity Date pursuant to this
Section 3(d) shall continue to accrue Interest through the Maturity Date, unless
the Company exercises an Optional Redemption with respect to all or any portion
of such amount.
 
(f) Company’s Additional Cash Redemption Right. The Company at its option shall
have the right to redeem (“Optional Redemption”) a portion or all amounts
outstanding under this Debenture in addition to any Installment Amount prior to
the Maturity Date provided that there has been no Equity Conditions Failure on
the Optional Redemption Notice Date (as defined below). Pursuant to any Optional
Redemption, the Company shall pay an amount equal to the amount being redeemed
plus the Redemption Premium, and accrued Interest, (collectively referred to as
the “Company Additional Redemption Amount”) subject to the provisions of this
Section 3(f).
 
The Company may exercise its Optional Redemption right under this Section 3(f)
by delivering a written notice thereof by facsimile and overnight courier to
Holder (the “Redemption Notice” and the date the Holder received such notice is
referred to as the “Optional Redemption Notice Date”). The Redemption Notice
shall be irrevocable. The Redemption Notice shall state (i) the Trading Day
selected for the Optional Redemption in accordance with this Section 3(f), which
Trading Day shall be at least thirty (30) Trading Days following the Optional
Redemption Notice Date (the “Redemption Date”), (ii) the Company Additional
Redemption Amount, and (iii) that there has been no Equity Conditions Failure;
provided, however, that the Company may not effect an Optional Redemption under
this Section in excess of the Installment Volume Limitation (unless waived by
the Holder). Notwithstanding the foregoing, the Company may effect only one (1)
Optional Redemption during any twenty (20) consecutive Trading Days.
 
Notwithstanding anything to the contrary in this Section 3(f), but subject to
Section 4(c), until the Company Additional Redemption Amount is paid in full
(which shall be on, but not before the Redemption Date) the Company Additional
Redemption Amount (not including the associated Redemption Premium) may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 4. In the event the Holder elects to convert all or any portion of the
Company Additional Redemption Amount prior to the applicable Redemption Date as
set forth in the immediately preceding sentence, the Company Additional
Redemption Amount so converted shall be deducted from Company Additional
Redemption Amount to be paid by the Company on the Redemption Date.
 
7

--------------------------------------------------------------------------------


 
(g) Restriction on Protected Payments and Redemption Upon Protected Payments. At
any time when the outstanding Principal amount of this Debenture exceeds eight
million dollars ($8,000,000), the Company shall not make any Protected Payments
(as defined in the subordination agreement between the Holder, the Company, and
eBaum’s World, Inc. dated October 31, 2007 (the “Subordination Agreement”))
consisting of cash unless (i) the Company has met the Cash Flow Test as of the
date of determination for payment of such Protected Payment and (ii) the Company
first makes an additional installment payment (“Additional Installment Payment”)
under this Debenture to the Holder in an amount equal to the cash portion of the
Protected Payment (“Additional Installment Amount”) on or before the due date of
such Protected Payment (the “Additional Installment Date”), unless either
condition, or both are waived in writing by the Holder. For the purposes hereof,
any Additional Installment Payment shall be governed by the same procedures and
requirements as an Installment Amount payment pursuant to Section 3(a) though
3(e) of this section with the Company providing notice on or prior to the date
which is at least Three (3) Trading Days prior to each Additional Installment
Date, which notice shall (i) certify that the Cash Flow Test has been satisfied,
(ii) indicate the Additional Installment Amount, (iii) specify the portion of
the Additional Installment Amount which the Company elects or is required to
redeem in cash pursuant to a Company Redemption, and the portion, if any, of the
Additional Installment Amount that the Company elects to convert pursuant to a
Company Conversion, which amounts when added together, must equal the applicable
Additional Installment Amount, and (iv) if the Additional Installment Amount is
to be paid, in whole or in part, in stock pursuant to a Company Conversion,
certify that there is not then an Equity Conditions Failure as of the date of
the Company Installment Notice. The applicable Company Redemption Amount shall
be paid on the applicable Additional Installment Date in cash, and the
applicable Company Conversion Amount, shall be converted as of the applicable
Additional Installment Date by converting on such date such Company Conversion
Amount at the Company Conversion Price; provided that the Equity Conditions are
then satisfied (unless waived in writing by the Holder) on such date and the
Installment Volume Limitation is not exceeded (unless waived in writing by the
Holder). Upon receiving notice and prior to the payment of the Additional
Installment Amount, the Holder shall have the right to waive any part, or all of
such Additional Installment Amount. Any Additional Installment Payments shall be
in addition to any Installment Amount that may otherwise be due.
 
(h) Volume Limitation. Notwithstanding anything herein or in any of the
Transaction Documents to the contrary, the maximum number of shares of Common
Stock issuable upon conversion of this Debenture, including and all other shares
underlying all issuances under any of the Transaction Documents, shall be
determined as defined under the term “Underlying Shares Volume Limitation.”
 
8

--------------------------------------------------------------------------------


 
(4) CONVERSION OF DEBENTURE. This Debenture shall be convertible into shares of
the Company's Common Stock, on the terms and conditions set forth in this
Section 4.
 
(a) Conversion Right. Subject to the provisions of Section 4(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
4(b), at the Conversion Rate (as defined below). The number of shares of Common
Stock issuable upon conversion of any Conversion Amount pursuant to this Section
4(a) shall be determined by dividing (x) such Conversion Amount by (y) the
Conversion Price (the "Conversion Rate"). The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer, stamp and similar taxes that
may be payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.
 
(i) "Conversion Amount" means the portion of the Principal and accrued Interest
to be converted, redeemed or otherwise with respect to which this determination
is being made.
 
(ii) "Conversion Price" means, as of any Conversion Date (as defined below) or
other date of determination, $1.90, subject to adjustment as provided herein.
 
(b) Mechanics of Conversion.
 
(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 4(b)(iv), surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction). On or before
the third Business Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (X) if legends are not required to be
placed on certificates of Common Stock pursuant to the Securities Purchase
Agreement and provided that the Transfer Agent is participating in the
Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder's or its designee's balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant to Section 2(g) of the
Securities Purchase Agreement. If this Debenture is physically surrendered for
conversion and the outstanding Principal of this Debenture is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five (5) Business Days
after receipt of this Debenture and at its own expense, issue and deliver to the
holder a new Debenture representing the outstanding Principal not converted. The
Person or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Debenture shall be treated for all purposes as the record
holder or holders of such shares of Common Stock upon the transmission of a
Conversion Notice. In the event of a partial conversion of this Debenture
pursuant hereto, the principal amount converted shall be deducted from the
Installment Amounts due on subsequent Installment Dates.
 
9

--------------------------------------------------------------------------------


 
(ii) Company's Failure to Timely Convert. If within three (3) Trading Days after
the Company's receipt of the facsimile copy of a Conversion Notice the Company
shall fail to issue and deliver a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder's conversion of any Conversion
Amount (a "Conversion Failure"), and if on or after such Trading Day the Holder
purchases (in an open market transaction or otherwise) Common Stock to deliver
in satisfaction of a sale by the Holder of Common Stock issuable upon such
conversion that the Holder anticipated receiving from the Company (a "Buy-In"),
then the Company shall, within three (3) Business Days after the Holder's
request and in the Holder's discretion, either (i) pay cash to the Holder in an
amount equal to the Holder's total purchase price (including brokerage
commissions and other out of pocket expenses, if any) for the shares of Common
Stock so purchased (the "Buy-In Price"), at which point the Company's obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Bid Price on the
Conversion Date. Notwithstanding the foregoing, Holder shall not undertake any
Buy-In and Company shall not be responsible for any Buy-In Price make whole as
provided in (i), above, unless Holder has given prior written notice to Company
of its intention to exercise its Buy-In and Company has refused to take
appropriate action to cure the Conversion Failure, provided further, that no
Buy-In make whole payment from Company shall become due from Company unless the
Holder’s Buy-In is required by the purchaser following exhaustion of all
alternative means to cure or delay any Holder failure to deliver, and evidence
thereof is provided to Company. Any profit on a Holder’s Buy-In shall be
credited to the next due Installment Amount.
 
(iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Debenture in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Debenture
to the Company unless (A) the full Conversion Amount represented by this
Debenture is being converted or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture. The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.
 
(c) Limitations on Conversions.
 
(i) Beneficial Ownership. The Holder shall not have the right to convert any
portion of this Debenture or receive shares of Common Stock as payment of
interest hereunder to the extent that after giving effect to such conversion or
receipt of such interest payment, the Holder, together with any affiliate
thereof, would beneficially own (as determined in accordance with Section 13(d)
of the Exchange Act and the rules promulgated thereunder) in excess of 9.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to such conversion or receipt of shares as payment of interest. Since the Holder
will not be obligated to report to the Company the number of shares of Common
Stock it may hold at the time of a conversion hereunder, unless the conversion
at issue would result in the issuance of shares of Common Stock in excess of
9.99% of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Debenture is convertible shall be the sole
responsibility and obligation of the Holder. The provisions of this Section may
be waived by a Holder (but only as to itself and not to any other Holder) upon
not less than sixty five (65) days prior notice to the Company. Other Holders
shall be unaffected by any such waiver.
 
10

--------------------------------------------------------------------------------


 
(ii) Unless a Default shall have occurred and be continuing, the Holder shall
not convert in any forty (40) consecutive day period more than the greater of:
(i) the Holder Pro Rata Amount of $1,916,667 or (ii) the Installment Volume
Limitation, unless waived by the Company.
 
(d) Other Provisions.
 
(i) The Company shall at all times reserve and keep available out of its
authorized Common Stock the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Debenture; and within three (3)
Business Days following the receipt by the Company of a Holder's notice that
such minimum number of Underlying Shares is not so reserved, the Company shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement.
 
(ii) All calculations under this Section 4 shall be rounded to the nearest
$0.0001 or whole share.
 
(iii) The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Debenture and payment of interest on this
Debenture, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in this Debenture or in the Transaction Documents) be issuable (taking
into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Underlying Shares Registration
Statement has been declared effective under the Securities Act, registered for
public sale in accordance with such Underlying Shares Registration Statement.
 
11

--------------------------------------------------------------------------------


 
(iv) Nothing herein shall limit a Holder's right to pursue actual damages or
declare a default following the occurrence of an Event of Default pursuant to
Section 2 herein for the Company 's failure to deliver certificates representing
shares of Common Stock upon conversion within the period specified herein and
such Holder shall have the right to pursue all remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief, in each case without the need to post a bond or
provide other security. The exercise of any such rights shall not prohibit the
Holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.
 
(5) Adjustments to Conversion Price
 
(a) Adjustment of Conversion Price upon Issuance of Common Stock. If the
Company, at any time while this Debenture is outstanding, issues or sells, or in
accordance with this Section 5(a) is deemed to have issued or sold, any shares
of Common Stock, excluding shares of Common Stock deemed to have been issued or
sold by the Company in connection with any Excluded Securities, for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale (such
price the "Applicable Price") (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance the Conversion Price then in effect for
any unconverted Debentures then outstanding shall be reduced to an amount equal
to the New Issuance Price. For purposes of determining the adjusted Conversion
Price under this Section 5(a), the following shall be applicable:
 
(i) Issuance of Options. If the Company, at any time while this Debenture is
outstanding, in any manner grants or sells any Options other than any Excluded
Securities, and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section, the "lowest price per share for which one share of
Common Stock is issuable upon the exercise of any such Option or upon conversion
or exchange or exercise of any Convertible Securities issuable upon exercise of
such Option" shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.
 
(ii) Issuance of Convertible Securities. If the Company, at any time while this
Debenture is outstanding, in any manner issues or sells any Convertible
Securities, other than any Excluded Securities, and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share. For the purposes of this Section, the "lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section, no further adjustment of the Conversion Price shall be made by
reason of such issue or sale.
 
12

--------------------------------------------------------------------------------


 
(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, other than any Excluded Securities, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities other than any Excluded Securities, or the rate at
which any Convertible Securities are convertible into or exchangeable or
exercisable for Common Stock, other than any Excluded Securities, at any time
while this Debenture is outstanding, changes at any time, the Conversion Price
in effect at the time of such change shall be adjusted for any then unconverted
Debentures to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold. For purposes of this Section, if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change. No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
 
(iv) Calculation of Consideration Received. In case, at any time while this
Debenture is outstanding, any Option is issued in connection with the issue or
sale of other securities of the Company, other than any Excluded Securities,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for the difference of (x) the aggregate fair
market value of such Options and other securities issued or sold in such
integrated transaction, less (y) the fair market value of the securities other
than such Option, issued or sold in such transaction and the other securities
issued or sold in such integrated transaction will be deemed to have been issued
or sold for the balance of the consideration received by the Company. If any
Common Stock, Options or Convertible Securities, other than any Excluded
Securities, are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefore will be deemed to be the gross amount
raised by the Company; provided, however, that such gross amount is not greater
than 110% of the net amount received by the Company therefore. If any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, other than any Excluded Securities, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Bid Price of such securities on the date of receipt. If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, other than any Excluded Securities, the amount of
consideration therefore will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the Holder. If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder. The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.
 
13

--------------------------------------------------------------------------------


 
(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company, at any time while this Debenture is outstanding, shall
(a) pay a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock, (b) subdivide outstanding shares of Common
Stock into a larger number of shares, (c) combine (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (d) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
(c) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
 
14

--------------------------------------------------------------------------------


 
(d) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 4 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Debenture; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 5.
 
(e) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a "Corporate Event"), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.
 
(f) Whenever the Conversion Price is adjusted pursuant to Section 5 hereof, the
Company shall promptly mail to the Holder a notice setting forth the Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.
 
(g) In case of any (1) merger or consolidation of the Company or any subsidiary
of the Company with or into another Person, or (2) sale by the Company or any
subsidiary of the Company of all or substantially all the assets of the Company
in one or a series of related transactions, a Holder shall have the right to (A)
exercise any rights under Section 2(b), (B) convert the aggregate amount of this
Debenture then outstanding into the shares of stock and other securities, cash
and property receivable upon or deemed to be held by holders of Common Stock
following such merger, consolidation or sale, and such Holder shall be entitled
upon such event or series of related events to receive such amount of
securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures were
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.
 
15

--------------------------------------------------------------------------------


 
(6) REISSUANCE OF THIS DEBENTURE.
 
(a) Transfer. If this Debenture is to be transferred, the Holder shall surrender
this Debenture to the Company, whereupon the Company will, subject to the
satisfaction of the transfer provisions of the Securities Purchase Agreement,
forthwith issue and deliver upon the order of the Holder a new Debenture (in
accordance with Section 6(d)), registered in the name of the registered
transferee or assignee, representing the outstanding Principal being transferred
by the Holder and, if less then the entire outstanding Principal is being
transferred, a new Debenture (in accordance with Section 6(d)) to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Debenture, acknowledge and agree that, by reason
of the provisions of Section 4(b)(iii) following conversion or redemption of any
portion of this Debenture, the outstanding Principal represented by this
Debenture may be less than the Principal stated on the face of this Debenture.
 
(b) Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Debenture, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this
Debenture, the Company shall execute and deliver to the Holder a new Debenture
(in accordance with Section 6(d)) representing the outstanding Principal.
 
(c) Debenture Exchangeable for Different Denominations. This Debenture is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Debenture or Debentures (in accordance with Section 6(d))
representing in the aggregate the outstanding Principal of this Debenture, and
each such new Debenture will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.
 
16

--------------------------------------------------------------------------------


 
(d) Issuance of New Debentures. Whenever the Company is required to issue a new
Debenture pursuant to the terms of this Debenture, such new Debenture (i) shall
be of like tenor with this Debenture, (ii) shall represent, as indicated on the
face of such new Debenture, the Principal remaining outstanding (or in the case
of a new Debenture being issued pursuant to Section 6(a) or Section 6(c), the
Principal designated by the Holder which, when added to the principal
represented by the other new Debentures issued in connection with such issuance,
does not exceed the Principal remaining outstanding under this Debenture
immediately prior to such issuance of new Debentures), (iii) shall have an
issuance date, as indicated on the face of such new Debenture, which is the same
as the Issuance Date of this Debenture, (iv) shall have the same rights and
conditions as this Debenture, and (v) shall represent accrued and unpaid
Interest from the Issuance Date.
 
(7) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Trading Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:


If to the Company, to:
Handheld Entertainment, Inc.
 
539 Bryant Street, Suite 403
 
San Francisco, CA 94107
 
Attention: Jeffery Oscodar
 
Telephone:  (415) 495-6470
 
Facsimile:    (415) 495-7708
   
With a copy to:
Haynes and Boone, LLP
 
153 East 53rd Street
 
New York, NY 10022
 
Attention: Harvey J. Kesner, Esq.
 
Telephone:  (212) 659-7300
 
Facsimile:    (212) 918-8989



If to the Holder:
YA Global Investments, LP
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07303
 
Attention: Mark Angelo
 
Telephone: (201) 985-8300
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street - Suite 3700
 
Jersey City, NJ 07302
 
Telephone:  (201) 985-8300
 
Facsimile:    (201) 985-8266

 
17

--------------------------------------------------------------------------------


 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
(8) Except as expressly provided herein, no provision of this Debenture shall
alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the principal of, interest and other charges (if any) on,
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct obligation of the Company. As long as
this Debenture is outstanding, the Company shall not and shall cause their
subsidiaries not to, without the consent of the Holder, (i) amend its
certificate of incorporation, bylaws or other charter documents so as to
directly adversely affect any rights of the Holder to convert the Debenture into
the number of shares of Common Stock entitled under this Debenture at the
Applicable Price; (ii) repay, repurchase or offer to repay, repurchase or
otherwise acquire more than 1,500,000 shares of its Common Stock or other equity
securities other than as to the Underlying Shares to the extent permitted or
required under the Transaction Documents; or (iii) enter into any agreement with
respect to any of the foregoing.
 
(9) This Debenture shall not entitle the Holder to any of the rights of a
stockholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.
 
(10) No indebtedness of the Company is senior to this Debenture in right of
payment, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise (other than liens which arise as a matter of law and
for equipment and similar leases and financing arrangements with respect to
specific property, plant or equipment financed or leased (the “Permitted
Liens”)). Without the Holder’s consent, the Company will not and will not permit
any of their subsidiaries to, directly or indirectly, enter into, create, incur,
assume or suffer to exist any indebtedness of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits there from that is senior in any respect to the
obligations of the Company under this Debenture other than Permitted Liens.
 
(11) This Debenture shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.
 
18

--------------------------------------------------------------------------------


 
(12) If the Company fails to strictly comply with the terms of this Debenture,
then the Company shall reimburse the Holder promptly for all fees, costs and
expenses, including, without limitation, reasonable attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.
 
(13) Any waiver by the Holder of a breach of any provision of this Debenture
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture. The failure
of the Holder to insist upon strict adherence to any term of this Debenture on
one or more occasions shall not be considered a waiver or deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Debenture.
 
(14) No provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Required Percentage.
 
(15) If any provision of this Debenture is invalid, illegal or unenforceable,
the balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
 
(16) Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.
 
(17) THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
19

--------------------------------------------------------------------------------


 
(18) CERTAIN DEFINITIONS  For purposes of this Debenture, the following terms
shall have the following meanings:
 
(a) “Approved Stock Plan” means a stock option plan that has been approved by
the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued only to any person eligible for award under such plan.
 
(b) "Bloomberg" means Bloomberg Financial Markets.
 
(c) “Business Day” means any day except Saturday, Sunday and any day which shall
be a federal legal holiday in the United States or a day on which banking
institutions are authorized or required by law or other government action to
close.
 
(d) The “Cash Flow Test” shall be satisfied as of any applicable date of
determination if the Company and its subsidiaries, on a consolidated basis,
shall have generated cash flow from operations for the most recent rolling
12-month period for which financial statements are available, equal to or
greater than 1.1 times the anticipated benchmarks for cash flow from operations
for such period, as reflected in Exhibit II.
 
(e) “Change of Control Transaction” means the occurrence of (a) an acquisition
after the date hereof by an individual or legal entity or “group” (as described
in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control
(whether through legal or beneficial ownership of capital stock of the Company,
by contract or otherwise) of in excess of fifty percent (50%) of the voting
securities of the Company (except that the acquisition of voting securities by
the Holder or any other current holder of convertible securities of the Company
shall not constitute a Change of Control Transaction for purposes hereof) by a
person not an owner of the capital stock of the Company prior to the date of
issuance of this Debenture, or their affiliates or immediate family members, or
any trust for the benefit of such persons, (b) a replacement at one time or over
time of more than one-half of the members of the board of directors of the
Company which is not approved by a majority of those individuals who are members
of the board of directors on the date hereof (or by those individuals who are
serving as members of the board of directors on any date whose nomination to the
board of directors was approved by a majority of the members of the board of
directors who are members on the date hereof), (c) the merger, consolidation or
sale of fifty percent (50%) or more of the assets of the Company or any
subsidiary of the Company in one or a series of related transactions with or
into another entity, or (d) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth above in (a), (b) or (c).
 
(f) “Closing Bid Price” means the price per share in the last reported trade of
the Common Stock on a Primary Market or on the exchange which the Common Stock
is then listed as quoted by Bloomberg.
 
20

--------------------------------------------------------------------------------


 
(g) “Commission” means the Securities and Exchange Commission.
 
(h) “Common Stock” means the common stock, par value $.0001, of the Company and
stock of any other class into which such shares may hereafter be changed or
reclassified.
 
(i) "Company Conversion Price" means, the lower of (i) the applicable Conversion
Price and (ii) that price which shall be computed as ninety percent (90%) of the
lowest Volume Weighted Average Price of the Common Stock during the ten (10)
consecutive Trading Days immediately preceding the applicable Installment Date.
All such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction.
 
(j) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
(k) “Default Conversion Price” means the lesser of (a) Conversion Price, subject
to adjustment as provided herein, or (b) seventy five percent (75%) of the
lowest Volume Weighted Average Price during the ten (10) Trading Days
immediately preceding the Conversion Date. All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction.
 
(l) "Equity Conditions" means that each of the following conditions is
satisfied: (i) on each day during the period beginning two (2) weeks prior to
the applicable date of determination and ending on and including the applicable
date of determination (the "Equity Conditions Measuring Period"), either (x) the
Underlying Shares Registration Statement filed pursuant to the Registration
Rights Agreement shall be effective and available for the resale of all
applicable shares of Common Stock to be issued in connection with the event
requiring determination or (y) all applicable shares of Common Stock to be
issued in connection with the event requiring determination shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on the
PrimaryMarket and shall not have been suspended from trading on such exchange or
market nor shall delisting or suspension by such exchange or market been
threatened or pending in writing by such exchange or market; (iii) during the
Equity Conditions Measuring Period, the Company shall have delivered all shares
of Common Stock due upon conversion of the Debentures to the Holder on a timely
basis as set forth in Section 4(b)(ii) hereof; (iv) any applicable shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 4(c) hereof and the rules or
regulations of the Primary Market; (v) during the Equity Conditions Measuring
Period, there shall not have occurred and be continuing, unless waived by
Holder, either (A) an Event of Default or (B) an event that with the passage of
time or giving of notice would constitute an Event of Default; and (vii) the
Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the Registration Rights Agreement
not to be effective and available for the resale of all applicable shares of
Common Stock to be issued in connection with the event requiring determination
or (y) any applicable shares of Common Stock to be issued in connection with the
event requiring determination not to be eligible for sale without restriction
and without the need for registration under any applicable federal or state
securities laws.
 
21

--------------------------------------------------------------------------------


 
(m) "Equity Conditions Failure" means that on any applicable date the Equity
Conditions have not been satisfied (or waived in writing by the Holder).
 
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(o) “Excluded Securities” means, (a) shares issued or deemed to have been issued
by the Company pursuant to an Approved Stock Plan (b) shares of Common Stock
issued or deemed to be issued by the Company upon the conversion, exchange or
exercise of any right, option, obligation or security outstanding on the date
prior to date of the Securities Purchase Agreement, provided that the maturity
date, price or duration of such right, option, obligation or security is not
amended or otherwise modified on or after the date of the Securities Purchase
Agreement, and provided that the conversion price, exchange price, exercise
price or other purchase price is not reduced, adjusted or otherwise modified and
the number of shares of Common Stock issued or issuable is not increased (other
than by operation of, or in accordance with, the relevant governing documents)
on or after the date of the Securities Purchase Agreement, (c) shares of Common
Stock issued or deemed to be issued in connection with any acquisition by the
Company, whether through an acquisition of stock or a merger of any business,
assets or technologies, leasing arrangement or any other transaction the primary
purpose of which is not to raise equity capital, including, without limitation,
pursuant to that certain Asset Purchase Agreement, dated August 1, 2007, by and
among the Company, EBW Acquisition, Inc. and eBaum’s World, Inc. or any related
agreement, (d) the shares of Common Stock issued or deemed to be issued by the
Company upon issuance, conversion or exercise of this Debenture, the Warrants or
any Securities issued in connection therewith, (e) shares of Common Stock issued
or deemed issued upon exercise of warrants issued in connection with the
Company’s issuance of $1.425 million aggregate principal amount of 8% notes due
2008, and (f) shares of Common Stock issued or deemed issued by the Company upon
the conversion, exchange, or exercise of the convertible debentures and warrants
of the Company issued for an aggregate purchase price of up to $7.425 million
pursuant to an Additional Securities Purchase Agreement dated as of October 31,
2007, among the Company and the Buyers identified therein, provided that such
convertible debentures and warrants have conversion and exercise rights no more
favorable to such holder than the Convertible Debentures and the Warrants and
that the conversion price, exchange price, exercise price or other purchase
price is not reduced, adjusted or otherwise modified and the number of shares of
Common Stock issued or issuable is not increased (other than by operation of, or
in accordance with, the relevant governing documents) at any time after the date
the security is originally issued.
 
(p) "Holder Pro Rata Amount" means a fraction (i) the numerator of which is the
Original Principal Amount of this Debenture on the Issuance Date and (ii) the
denominator of which is $23,000,000.
 
(q) "Installment Amount" means with respect to any Installment Date, the lesser
of (A) the product of (i) $638,889, multiplied by (ii) Holder Pro Rata Amount
and (B) the Principal amount under this Debenture as of such Installment Date,
as any such Installment Amount may be reduced pursuant to the terms of this
Debenture, whether upon conversion, redemption or otherwise, together with, in
each case the sum of any accrued and unpaid Interest with respect to such
Principal amount. The Installment Amount on any Installment Date shall be
reduced (but not to less than zero) by the Principal Amount of any conversions
made by the Holder of this Debenture prior to such Installment Date and after
the immediately preceding Installment Date, unless the Company elects not to
make such reduction. In the event the Holder shall sell or otherwise transfer
any portion of this Debenture, the transferee shall be allocated a pro rata
portion of the each unpaid Installment Amount hereunder.
 
22

--------------------------------------------------------------------------------


 
(r) "Installment Date" means March 3, 2008, and the first Business Day of each
successive calendar month thereafter.
 
(s) "Installment Volume Limitation" means 25% of the aggregate dollar trading
volume of the Common Stock on the Primary Market over the forty (40) consecutive
Trading Day period ending on the Trading Day immediately preceding the
applicable date of determination. For the purposes of this section the term
“dollar trading volume” for any Trading Day shall be determined by multiplying
the VWAP by the volume as reported on Bloomberg for such Trading Day.
 
(t) Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
(u) “Original Issue Date” means the date of the first issuance of this Debenture
regardless of the number of transfers and regardless of the number of
instruments, which may be issued to evidence such Debenture.
 
(v) “Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.
 
(w) “Redemption Premium” means with respect to any payments of Principal to be
made hereunder (whether on an Installment Date, Maturity Date, or otherwise), an
amount equal to ten percent (10%) of the Principal amount due.
 
(x) “Required Percentage” means fifty-one (51%) percent of the outstanding
principal amount of Debentures at the time of taking any action.
 
(y) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
(z) “Securities Purchase Agreement” means the Securities Purchase Agreement
dated August 2, 2007 by and among the Company and YA Global Investments, L.P.
 
(aa) “Trading Day” means a day on which the shares of Common Stock are quoted on
the OTCBB or quoted or traded on such Primary Market on which the shares of
Common Stock are then quoted or listed; provided, that in the event that the
shares of Common Stock are not listed or quoted, then Trading Day shall mean a
Business Day.
 
23

--------------------------------------------------------------------------------


 
(bb) “Transaction Documents” means the Securities Purchase Agreement or any
other agreement delivered in connection with the Securities Purchase Agreement,
including, without limitation, the Security Documents, the Irrevocable Transfer
Agent Instructions, and the Registration Rights Agreement.
 
(cc) “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of interest in accordance with the
terms hereof.
 
(dd) “Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement,
covering among other things the resale of the Underlying Shares and naming the
Holder as a “selling stockholder” thereunder.
 
(ee) “Underlying Shares Volume Limitation” shall be determined in the manner set
forth under “Reservation of Shares” and shall mean the “Share Reserve,” as set
forth in Section 4(e) of the Securities Purchase Agreement.
 
(ff) "Volume Weighted Average Price" means, for any security as of any date, the
daily dollar volume-weighted average price for such security on the Primary
Market as reported by Bloomberg through its “Historical Prices - Px Table with
Average Daily Volume” functions, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg, the average of the highest closing
bid price and the lowest closing ask price of any of the market makers for such
security as reported in the "pink sheets" by Pink Sheets LLC.
 
(gg) "Warrants" has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefore or
replacement thereof.
 
[Signature Page Follows]
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.

       
COMPANY:
HANDHELD ENTERTAINMENT, INC.
 
   
   
  By:   /s/ William J. Bush  

--------------------------------------------------------------------------------

Name: William J. Bush
Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 
EXHIBIT I
CONVERSION NOTICE
 
(To be executed by the Holder in order to Convert the Debenture)
 
TO:



The undersigned hereby irrevocably elects to convert
$____________________________ of the principal amount of Debenture No. ZVUE-1-1
into Shares of Common Stock of HANDHELD ENTERTAINMENT, INC., according to the
conditions stated therein, as of the Conversion Date written below.
 
Conversion Date:
  _______________________________________ 
Conversion Amount to be converted:
 
$______________________________________
Conversion Price:
 
$______________________________________
Number of shares of Common Stock to be issued:
  _______________________________________
Amount of Debenture Unconverted:
 
$______________________________________
     
Please issue the shares of Common Stock in the following name and to the
following address:
Issue to:
         
Authorized Signature:
  _______________________________________
Name:
  _______________________________________
Title:
  _______________________________________
Broker DTC Participant Code:
   
Account Number:
   




--------------------------------------------------------------------------------


 